COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Larry Lamont Branche II

Appellate case number:      01-19-00848-CV

Trial court case number:    2019-28873

Trial court:                280th District Court of Harris County

        Relator, Larry Lamont Branche II, has filed a petition for writ of mandamus
(“petition”) and motion to stay underlying proceedings and for other temporary relief
(“motion”). The Texas Rules of Appellate Procedure require parties to redact sensitive data
from any document filed with this Court. TEX. R. APP. P. 9.9(c). The Rules further prohibit
parties from filing a document containing sensitive data with this Court unless the sensitive
data is redacted. TEX. R. APP. P. 9.9(b). The Rules define sensitive data as, among other
things, the home address and the name of any person who was a minor when the underlying
suit was filed. TEX. R. APP. P. 9.9(a)(3).
       The appendix to relator’s petition includes unredacted sensitive data and, after being
alerted by the Clerk of this Court, relator has refiled his petition and motion. However, the
appendix to relator’s petition still includes at least one unredacted reference to the name of
a minor child. See, e.g., Appendix A at page 1 ¶ 3.
       Moreover, relator’s refiled petition and motion redacted unnecessary data, such as
the names of relator, real party, respondent judge, and relator’s counsel, including in
counsel’s signature block. These parties are not minors and Rule 9.9 does not require or
allow relator to redact these names. See TEX. R. APP. P. 9.9 (providing privacy protection
for documents filed in civil cases).
       Accordingly, the Court strikes relator’s appendix to his petition for writ of
mandamus and orders relator to file an appendix that complies with the Rules within 7
days of this order. See TEX. R. APP. P. 9.4(k). The Court further orders relator to refile his
petition and motion containing only necessary redactions within 7 days of this order.
       The Court directs the Clerk of this Court not to publish any document that contains
sensitive data on the Court’s website.
      It is so ORDERED.



Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: ___November 1, 2019____




                                             2